In an action, inter aha, to recover damages for fraud, the plaintiff appeals from an order of the Supreme Court, Kings County (Ruchelsman, J.), dated January 21, 2003, which granted the defendants’ motion for summary judgment dismissing the complaint.
*571Ordered that the order is affirmed, with costs.
The plaintiff failed to raise a triable issue of fact in response to the defendants’ prima facie showing of entitlement to judgment as a matter of law that the complaint is barred by the doctrine of res judicata (see Matter of Hodes v Axelrod, 70 NY2d 364 [1987]; Gramatan Home Invs. Corp. v Lopez, 46 NY2d 481, 485 [1979]). Res judicata precludes a plaintiff from relitigating claims which could have or should have been litigated in prior proceedings (see CRK Contr. of Suffolk v Brown & Assoc., 260 AD2d 530 [1999]; Coliseum Towers Assoc. v County of Nassau, 217 AD2d 387 [1996]).
In light of this determination, the parties’ remaining contentions need not be reached. H. Miller, J.P., Adams, Townes and Mastro, JJ., concur.